963 F.2d 374
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Raymond WEATHERFORD, Plaintiff-Appellant,v.Robert BROWN, Jr., Director of State Prisons in Michigan, etal., Defendants-Appellees.
No. 91-1433.
United States Court of Appeals, Sixth Circuit.
May 19, 1992.

Before RYAN, BOGGS and BATCHELDER, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Michael Weatherford, a Michigan inmate, unsuccessfully prosecuted a civil rights action pursuant to 42 U.S.C. § 1983 against several corrections officials.   The Michigan Attorney General subsequently moved for a statutory award of costs against Weatherford.   The district court granted the motion in the amount of $19.30, and this appeal followed.   The parties have briefed the issues;  Weatherford has proceeded without counsel.


3
Upon consideration, we find no error in the proceedings on review.   The constitutionality of a statutory cost award under 28 U.S.C. § 1915 against an indigent litigant was confirmed in  Weaver v. Toombs, 948 F.2d 1004, 1007-14 (6th Cir.1991).   The district court properly considered Weatherford's ability to satisfy the award,  Sales v. Marshall, 873 F.2d 115, 120 (6th Cir.1989), and expressly limited collection to ten percent per month.   The district court did not abuse its discretion.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.